 Case 3:20-cv-02148-G-BT Document 12 Filed 01/04/21          Page 1 of 2 PageID 49



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


PAUL MALONE                                 )
                                            )
             Petitioner,                    )
                                            )
VS.                                         )     CIVIL ACTION NO.
                                            )
DIRECTOR, TDCJ-CID,                         )     3:20-CV-2148-G (BT)
                                            )
             Respondent.                    )
                                            )


      ORDER ACCEPTING FINDINGS AND RECOMMENDATION OF THE
                UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated October 28, 2020, the Court finds that the Findings and

Recommendation of the Magistrate Judge are correct and they are accepted as the

Findings, Conclusions, and Recommendation of the Court.

       IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted.          Moreover,

considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b) and Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United

States District Court, and 28 U.S.C. § 2253(c), the Court DENIES a certificate of

appealability. The Court adopts and incorporates by reference the Magistrate Judge’s

Findings, Conclusions, and Recommendation filed in this case in support of its finding
 Case 3:20-cv-02148-G-BT Document 12 Filed 01/04/21             Page 2 of 2 PageID 50



that the petitioner has failed to show (1) that reasonable jurists would find this Court’s

“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable

jurists would find “it debatable whether the petition states a valid claim of the denial of

a constitutional right” and “debatable whether [this Court] was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       If Petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee

or submit a motion to proceed in forma pauperis.




SO ORDERED.


January 4, 2021.

                                          ________________________________
                                          A. JOE FISH
                                          Senior United States District Judge
